SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For Quarter EndedCommission file number June 30, 2012 0-5534 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of Incorporation or organization 35-0160330 (I.R.S. Employer Identification Number) 1099 N. Meridian Street, Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer Small Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock as of August 1, 2012: TITLE OF CLASSNUMBER OF SHARES OUTSTANDING Common Stock, No Par Value: Class A (voting) 2,623,109 Class B (nonvoting) 12,244,019 Index to Exhibits located on page 27. - 1 - PART I – FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Balance Sheets (in thousands, except share data) June 30 December 31 Assets Investments: Fixed maturities $ $ Equity securities Limited partnerships Short-term Cash and cash equivalents Accounts receivable Reinsurance recoverable Notes receivable from employees - Other assets Current federal income taxes Deferred federal income taxes - $ $ Liabilities and shareholders' equity Reserves for losses and loss expenses $ $ Reserves for unearned premiums Short-term borrowings Accounts payable and accrued expenses Deferred federal income taxes - Shareholders' equity: Common stock-no par value: Class A voting authorized 3,000,000 shares; outstanding 2012 - 2,623,109; 2011 - 2,623,109 Class B non-voting authorized 20,000,000 shares; outstanding 2012 - 12,244,019; 2011 - 12,225,348 Additional paid-in capital Unrealized net gains on investments Retained earnings $ $ See notes to condensed consolidated financial statements. - 2 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Operations (in thousands, except per share data) Three Months Ended Six Months Ended June 30 June 30 Revenues Net premiums earned $ Net investment income Commissions and other income Net realized gains (losses) on investments, excluding impairment losses ) ) ) Total other-than-temporary impairment losses on investments ) Net realized losses on investments ) Expenses Losses and loss expenses incurred Other operating expenses Income (loss) before federal income taxes ) ) Federal income taxes (benefits) ) ) Net income (loss) $ $ ) $ $ ) Per share data: Basic and diluted earnings (losses) $ $ ) $ $ ) Dividends paid to shareholders $ Reconciliation of shares outstanding: Average shares outstanding - basic Dilutive effect of share equivalents 23 15 24 21 Average shares outstanding - diluted See notes to condensed consolidated financial statements. - 3 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Comprehensive Income (Loss) (in thousands, except per share data) Three Months Ended Six Months Ended June 30 June 30 Net income (loss) $ $ ) $ $ ) Other comprehensive income, net of tax: Unrealized net gains (losses) on securities: Unrealized holding net gains (losses) arising during the period ) Less: reclassification adjustment for net gains (losses) included in net income (loss) Foreign currency translation adjustments ) 61 ) Other comprehensive income (loss) ) 2 Comprehensive income (loss) $ ) $ ) $ $ ) See notes to condensed consolidated financial statements. - 4 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows (in thousands) Six Months Ended June 30 Net cash provided by operating activities $ $ Investing activities: Purchases of available-for-sale investments ) ) Purchases of limited partnership interests ) - Proceeds from sales or maturities of available-for-sale investments Net sales (purchases) of short-term investments ) Other investing activities ) Net cash provided by (used in) investing activities ) Financing activities: Dividends paid to shareholders ) ) Repayment on line of credit - ) Net cash used in financing activities ) ) Effect of foreign exchange rates on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. - 5 - Notes to Condensed Unaudited Consolidated Financial Statements (All dollar amounts presented in these notes are in thousands, except per share data) (1) Summary of Significant Accounting Policies Basis of Presentation: The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included.Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2012.Interim financial statements should be read in conjunction with the Company’s annual audited financial statements and other disclosures included in the Company’s most recent Form 10-K. Investments:Carrying amounts for fixed maturity securities represent fair value and are based on quoted market prices, where available, or broker/dealer quotes for specific securities where quoted market prices are not available.Equity securities are carried at quoted market prices (fair value).The Company accounts for investments in limited partnerships using the equity method of accounting, which requires an investor in a limited partnership to record its proportionate share of the limited partnership’s net income.To the extent that the limited partnership investees include both realized and unrealized investment gains or losses in the determination of net income or loss, then the Company would also recognize, through its income statement, its proportionate share of the investee’s unrealized as well as realized investment gains or losses. Other investments, if any, are carried at either market value or cost, depending on the nature of the investment.Short-term investments are carried at cost which approximates their fair values. Realized gains and losses on disposals of investments are determined by specific identification of the cost of investments sold and are included in income.All fixed maturity and equity securities are considered to be available for sale; the related unrealized net gains or losses (net of applicable tax effect) are reflected directly in shareholders’ equity.Included within available for sale fixed maturity securities are insurance linked securities and convertible debt securities.The changes in fair values of insurance-linked securities and portions of the changes in fair values of convertible debt securities are reflected as a component of net realized gains (losses). - 6 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) With respect to other–than-temporary impairment of investments, if a fixed maturity security is in an unrealized loss position and the Company has the intent to sell the fixed maturity security, or it is more likely than not that the Company will have to sell the fixed maturity security before recovery of its amortized cost basis, the decline in value is deemed to be other-than-temporary and is recorded to net realized losses on investments in the consolidated statements of operations.For impaired fixed maturity securities that the Company does not intend to sell or it is more likely than not that the Company will not have to sell such securities, but the Company expects that it will not fully recover the amortized cost basis, the credit component of the other-than-temporary impairment is recognized in net realized losses on investments in the consolidated statements of operations and the non-credit component of the other-than-temporary impairment is recognized directly in shareholders’ equity (accumulated other comprehensive income). The credit component of an other-than-temporary impairment is determined by comparing the net present value of projected future cash flows with the amortized cost basis of the fixed maturity security.Furthermore, unrealized losses caused by non-credit related factors related to fixed maturity securities for which the Company expects to fully recover the amortized cost basis continue to be recognized in accumulated other comprehensive income. The unrealized net gains or losses (net of applicable tax effect) related to equity securities are reflected directly in shareholders’ equity, unless a decline in value is determined to be other-than-temporary, in which case the loss is charged to income.In determining if and when a decline in market value below cost is other-than-temporary, an objective analysis is made of each individual security where current market value is less than cost.For any equity security where the unrealized loss exceeds 20% of original or adjusted cost, and where that decline has existed for a period of at least six months, the decline is treated as an other-than-temporary impairment, subject to an evaluation as to possible future recovery.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s quantitative criteria defined above. Newly Effective Accounting Standards:In October 2010, the FASB issued updated guidance to address the diversity in practice for the accounting for costs associated with acquiring or renewing insurance contracts. This guidance modifies the definition of acquisition costs to specify that a cost must be directly related to the successful acquisition of a new or renewal insurance contract in order to be deferred. If application of this guidance would result in the capitalization of acquisition costs that had not previously been capitalized by a reporting entity, the entity may elect not to capitalize those costs. The Company had no adjustments upon the adoption of the guidance which was effective January 1, 2012. - 7 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) In May 2011, the FASB issued updated accounting guidance that changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between GAAP and International Financial Reporting Standards. The guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs.The Company adopted the provisions of Accounting Standards Updates 2011-04 effective January 1, 2012, and have included the additional disclosures required for fair value measurements in Note 8 for the quarterly period ended June 30, 2012. In June 2011, the FASB issued revised accounting guidance that eliminates the option to present the components of other comprehensive income as part of the statement of shareholders' equity. Instead, comprehensive income must be reported in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements.A statement complying with these requirements is included in this report. The Company elected to present the components of comprehensive income in two separate but consecutive financial statements, which is illustrated in the “Consolidated Statements of Comprehensive Income (Loss).” Reclassification:Certain prior period balances have been reclassified to conform to the current period presentation. - 8 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) (2) Investments: The following is a summary of available-for-sale securities at June 30, 2012 and December 31, 2011: Net Cost or Gross Gross Unrealized Fair Amortized Unrealized Unrealized Gains Value Cost Gains Losses (Losses) June 30, 2012: U.S. government obligations $ $ $
